UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-6714



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


ROBERT W. PETTY,

                                             Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CR-
97-107-DKC)


Submitted:   July 29, 2004                 Decided:   August 5, 2004


Before LUTTIG, MICHAEL, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.



Robert W. Petty,    Appellant Pro Se.  Hollis Raphael Weisman,
Assistant United    States Attorney, Greenbelt, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Robert W. Petty seeks to appeal from the district court’s

order denying a number of his pending motions.   The district court

also noted that Petty’s Fed. R. Civ. P. 60(b) motion contains both

true Rule 60(b) claims and claims for which authorization from this

court would be necessary prior to consideration of the claims by

the district court.   See 28 U.S.C. § 2244 (2000); United States v.

Winestock, 340 F.3d 200, 206 (4th Cir. 2003).    The district court

then directed Petty to file a response electing how to proceed

within thirty days of the order or face dismissal of his Rule 60(b)

motion.   This court may exercise jurisdiction only over final

orders, 28 U.S.C. § 1291 (2000), and certain interlocutory and

collateral orders, 28 U.S.C. § 1292 (2000); Fed. R. Civ. P. 54(b);

Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).     The

order Petty seeks to appeal is neither a final order nor an

appealable interlocutory or collateral order. Accordingly, we deny

a certificate of appealability, deny Petty’s motion for leave to

proceed in forma pauperis, and dismiss the appeal for lack of

jurisdiction. We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                          DISMISSED




                               - 2 -